Judgment, Supreme Court, New York County (Loren Brown, J.), entered on August 7, 1984, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages awarded to the plaintiff-respondent, unless plaintiff-respondent, within 20 days after service upon her attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court, a written stipulation consenting to a reduction of the verdict in her favor to $1,000, and to the entry of an amended judgment in accordance therewith. If plaintiff-respondent so stipulates, the judgment, as so amended, is affirmed, without costs and without disbursements.
Upon review of the record, the damages appear to us to be excessive to the extent indicated. Concur—Murphy, P. J., Sandler, Ross, Asch and Ellerin, JJ.